 LOCAL 542,OPERATING ENGINEERSLocal 542, International Union of Operating Engi-neers(AFL-CIO)and its agents Robert Cahill andRalph SchwartzandPaddock Pool Builders Inc.Case 4-CC-750March 6, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 31, 1973, Administrative Law JudgeEugene G. Goslee issued the attached Decision inthis proceeding. Thereafter, the Charging Party andthe Respondent filed exceptions. The General Coun-sel filed cross-exceptions and a brief in support of thecross-exceptions, in answer to the Respondent'sexceptions and in partial support of the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order only to the extentconsistent with the following.'The General Counsel alleged that on 3 days (June12,July 5, and July 6, 1973) Local 542 violatedSection 8(b)(4) of the Act by picketing the commonsituswhen the primary employer, subcontractorPaddock Pool Builders Inc., its employees, and itsequipment were not on the site. The General Counselalso alleged that on July 5 while Local 542 engagedinpicketing its business agent, Ralph Schwartz.unlawfully induced operating engineers employed byMurray Walter, Inc., the prime contractor, who werethen working at the Valley View school job, to leavethe jobsite.The construction of the indoor swimming pool atthe Valley View project was to be completed in threestages, with a hiatus of several weeks between stages.During the first stage of construction, completednear the end of April 1973, no picketing took place,but, as found by the Administrative Law Judge, bothWalter and Paddock were put on notice of theprimary dispute between Respondent Local 542 andPaddock and warned that the job might be picketedif that was not settled before Paddock started work atthe project site. The second stage of construction1MemberFannir_gwould affirm the Administrative Law Judge'sDecisionin its entirety2The "gate" was a post in the middleof the40-foot-wideentrance roadto the project, with signs indicating the Paddock area and the neutral areaNo unfair labor practice was alleged as to the location of the June 12377beganMay 23, when picketing occurred withplacards indicating the existence of the disputebetween Paddock and Local 542. Paddock left onMay 24, removing all employees and equipmentexcept some constructionmaterials.On June 7, Walter advised Respondent Union of aseparate gate. effective June 12, and pickets appearedearly the morning of June 12 with thesame signsused in May.2 Employees of Walter and somesubcontractors refused to cross the line. Paddock wasnotworking June 12, but on July 5 it was. Thepickets returned about 11 a.m. on the latter date,after whichBusinessAgent Schwartz drove into thesiteand told Farr, an employee of Walter and amember of the Operating Engineers, to get off thejob, also telling Farr that he, Schwartz, had alreadydirected a backhoe operator to do thesame.Fan left.About noon on July 5, Walter advised Paddockthat its removal from the project was desired untilsuch time as the dispute with Respondent Union wasresolved. Following this,Walter advised the Unionof this step by telephone, promising to confirm bytelegram. In late afternoon, Paddock removed itsemployees and equipment from the site, not to returnduring July.The pickets reappeared the morning of July 6;employees of neutrals refused to cross the line, andWalter reminded the Unionof its messageof the daybefore. The responseof BusinessAgent Cahill wasthat the promised telegram had not been received.After this conversation, the pickets were removed.We agree with the Administrative Law Judge'sfinding of violation based on the July 5 inducementof the employee of a neutral employer to cease work,and the July 6 picketing at a time when Respondenthad no reasonable expectation that Paddock wouldbe working. We do not agree with his recommendeddismissal as to the picketing which occurred June 12and July 5. As to these, we find merit in the GeneralCounsel's exceptions.We view the Union as obligat-ed on June 12 to ascertain whether Paddock wasactuallyon the premises. The mere fact that aseparate gate was to be available as of that date didnot entitle the Union to assume that Paddock wouldwork that day inasmuch as the work pattern forconstructing swimming pools contemplated substan-tial lapses between phases. Also, we agree with theGeneral Counsel that the happenings of July 5 and 6should be considered together; that the objective ofenmeshing neutrals was shown on July 5 by theinducement of Farr to leave the job and thepicketing,but General Counselcontended that the neutralportion of theroadway wasused,which showed intent to enmesh neutrals As theAdministrativeLaw Judgefound no violation concerning June 12, he didnot resolve the issue as to where the picketing occurred,though hequestioned the adequacy of the area set aside209 NLRB No. 59 378DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinuance of the picketing the next day whenRespondent had no reason to expect Paddock to beat the site. In the circumstances, we do not agree thatPaddock's presence at the job on July 5 wassufficient to immunize the picketing on that day fromthe overall objective to enmesh neutrals, an objectivewhich we view as evident beginning June 12.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below,3 and hereby orders that the Respon-dent Local 542, International Union of OperatingEngineers (AFL-CIO) and its agents Robert Cahilland Ralph Schwartz, Archibald, Pennsylvania, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asherein modified:1.Delete from paragraphs 1(a) and (b) of therecommended Order the words "with whom it has noprimary labor dispute."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.3We agree with the General Counsel and the Charging Party that thewords "with whom it has no primary labor dispute" are an unnecessaryrestriction upon the thrust of the Order and notice and not in consonancewith previously issued Orders and notices judicially approvedAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:WE WILL NOT engage in, or induce or encour-age any individual employed by Murray Walter,Inc., or any other person engaged in commerce orin an industry affecting commerce, to engage in arefusal in the course of his employment to use,transport, or otherwise handle or work on anygoods, articles,materials, or commodities, or toperform any services, where an object thereof is toforce or require Murray Walter, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, to cease doing business withPaddock Pool Builders Inc.WE WILL NOT threaten, coerce, or restrainMurray Walter, Inc., or any other person engagedin commerce or in an industry affecting com-merce for the object described in the precedingparagraph, under the circumstances prohibited bySection 8(b)(4)(B) of the Act.LOCAL 542,INTERNATIONAL UNIONOF OPERATING -ENGINEERS(AFL-CIO)AND ITS AGENTS ROBERTCAHILL AND RALPHSCHWARTZ(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Suite 4400,William J. Green, Jr.,FederalBuilding,600Arch Street, Philadelphia,Pennsylvania 19106, Telephone 215-597-7601.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:Thiscase cameon to be heard before me at Scranton,Pennsylvania, on September 20, 1973, upon a complaint'issued by the General Counsel of the National LaborRelationsBoard and an answer filed by Local 542,InternationalUnion of OperatingEngineers(AFL-CIO)and its agentsRobertCahillandRalph Schwartz,2hereinafter referred to collectively as the Respondents. Theissuesraised by the pleadings in this proceeding relate towhether, or not the Respondents have violated Section8(b)(4)(i) and ii(B) of the National Labor Relations Act, asamended, by acts and conducthereinafterspecified. At theconclusion of the hearing all parties waived oralargument,but a brief has been received from the General Counseland a memorandum of points and authorities from theRespondents, and both have been duly considered.Upon the entire record in this proceeding, and from myobservationof the testimony and demeanor of thewitnesses, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERSPursuant to a stipulation of the parties arrived at duringthe course of the hearing, I find that Paddock PoolBuilders, Inc., hereinafter called Paddock, is a New Yorkcorporation, maintains its principal office at Albany, NewIThe complaintin this case was issuedon August 6, 1973, upona chargefiled on July 16, 1973,and servedon theRespondent on the same dateYThe complaintand other formal documents pertaining to thisproceeding were amended at the outset of the hearing to reflect the properspelling of Ralph Schwartz' name LOCAL 542, OPERATINGENGINEERSYork, and is engaged in the construction industry for thedesign and construction of swimming pools. At all timesmaterial to this proceeding Paddock wasengaged as asubcontractor, under a contract held from Murray Walter,Inc.,hereinafter calledWalter, in the construction of aswimmingpool at the Valley View School, located atArchibald, Pennsylvania. As the parties have also stipulat-ed, I further find that during the year precedingissuance ofthe complaint in thiscase,Paddock derivedrevenues mexcessof $50,000 from its operations conducted outside theState of New York, and Paddock is an employer engagedin commerce within themeaning ofSection 2(6) and (7) ofthe Act.In accordance with the complaint, and the Respondent'samendmentsto their answer, I find that Walter is a NewYork corporation, engaged m the building and construc-tion industry, and atall timesmaterial to this proceedinghas been engaged as a prime contractor on the Valley Viewproject at Archibald, Pennsylvania. In addition to Pad-dock,Walter engaged A. G. Smith Construction Services(structuralsteel);Anthracite Plate Glass Co. (aluminumand glass); Culp Bros., Inc., (dry wall and plastering); andBoly's Iron Works (iron work) as subcontractors on theValley View project. I find, therefore that Walter, A. G.Smith Construction Services, Anthracite Plate Glass Co.,Culp Bros., Inc., and Boly's Iron Works are personsengaged in commerce, or in an industry affecting com-merce,within themeaning ofSection 8(b)(4) of the Act.II.THE STATUS OF THERESPONDENTThe complaint alleges, the answer admits,and I find thatLocal542, InternationalUnionof Operating Engineers(AFL-CIO) is a labor organization within the meaning ofSection 2(5)of the Act,and Robert Cahill and RalphSchwartz are its agents within the meaning of Section 8(b)of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDThe record is clear thatat all tunesmaterial to this case aprimary labor dispute existed between Local 542 andPaddock, and as a part of this dispute Local 542intermittently picketed Paddock at the Valley View site.TheGeneralCounsel alleges that on three separateoccasions,June 12, July 5, and July 6, 1973,3 theRespondents violated Section 8(b)(4) of the Act bypicketing the Valley View project at a time when Paddock,itsemployees and equipment, were not at the commonsitus,thereby coercing and restraining Walter and otherneutral employers, and inducing their employeesto engagein a work stoppage. The General Counsel also alleges thaton July 5, coincidental with picketing, Local 442, throughitsagentRalph Schwartz, orally induced operatingengineersemployed by Walter to leave the jobsite. Inaddition,although not alleged in the complaint oradvanced as a separate violation of the Act, the GeneralCounsel contends that by picketing at an entrance to theproject set aside and posted for Walter and other neutralcontractors, theRespondents have further evinced the379secondary objective of their picketing of the Valley Viewproject.By their answer the Respondents deny that they haveengaged in any violation of the Act, and affirmativelycontend that all picketing and other conduct at the ValleyView site was lawful primary activity directed at Paddockas the legitimate object of a lawful primary dispute.A.The Events of June 12 and July 5 and 6The subcontract from Walter to Paddock for construc-tion of the swimming pool at the Valley View project waslet in January or February, and the pool was scheduled tobe completed in three separate stages. The first stageinvolved the excavation for the pool, and forming andplacing the reinforcing steel.Working in conjunction withemployees and equipment provided by Walter for theexcavation work, Paddock's employees began this stage ofthe construction process m late March, but undergroundwater conditions delayed the work and phase one was notcompleted until near the end of April. Insofar as the recordreflects the Respondents did not picket the Valley Viewproject during the first phase of the pool construction, butbothWalter and Paddock were put on notice of theprimary disputebetweenRespondentLocal 542 andPaddock, and were warned that the job might be picketed.On some undisclosed date in the spring of 1973, Robert W.Becket, construction superintendent for Paddock, receiveda call from Respondent Schwartz, who reminded Becket ofa dispute which should be settled before Paddock beganwork on the Valley View site. Walter has a bargainingagreement with Respondent Local 542, and in February orMarch Walter's job superintendent,Robert Nemconskyreceived a similar telephone call from the Respondents.Schwartz told Nemconsky that the Operating Engineershad a problem with Paddock, and if the dispute was notsettled by the time Paddockcame to workon the ValleyView site, the job would be picketed.The second stage of the pool construction was thegunnite phase, which involved the application of pneumati-cally applied concrete. Paddock began this phase of thework about May 23 with a crew of seven or eight laborersandmasons and the necessary equipment. Pickets ap-peared on the jobsite during this second phase of the poolconstruction with placards advertising the existence of adispute between Respondent Local 542 and Paddock.Paddock left the job on May 24, but the recordis not clearas to whether the departure was caused by the picketing, orby completion of the gunnite phase of the work. WhenPaddock left the jobsite on May 24, all of its employeesand equipment were removed, but some materials such asreinforcing rods and sand were left at the pool site, and theproject was in an obvious state of incompletion.According to Becket's testimony, Paddock was notscheduled to return to the site during the month of June,and in factdid not returnuntilJuly 5. On June 7,nevertheless,Walter sent a mailgram to Respondent Local542, informing the Union that effective June 12 a separategate would be reserved for the Paddock and its delivery-9All dates recitedhereinafterare in 1973,unless specified to thecontrary 380DECISIONSOF NATIONALLABOR RELATIONS BOARDmen and suppliers, and another gate reserved for theexclusive use of all others on the project site. Before 7 a.m.on June 12, the so-called separate gates had beenestablished and posted. The general description of theentranceto thesiteand the location of the separate gateswillbe discussed hereinafter in connection with theGeneral Counsel's contention that the Respondents exhib-ited a secondary objective by picketing at the gate reservedforWalter and other neutrals.About 7:30 a.m. on June 12 pickets appeared at the siteand resumed picketing at the entrance with picket placardsidentical to those used in the May 23-24 picketing.Approximately 50 of Walter's employees, and employeesof some of the subcontractors on the site, refused to crossthe picket line and did not work on June 12.Paddock returned to the jobsite on July 5, apparentlyprepared to complete the gunnite phase of the construc-tion.Paddock's employees and equipment arrived at thesitebetween 7:30 and 8 a.m. and about l l a.m. Respon-dent Schwartz and two pickets appeared at the projectentrance. On July 5, Walter had about 50 employees on thesite, including one member of the Operating Engineers,Richard Farr.Shortlyafternoon on July 5, Job SuperintendentNemconsky contacted Walter's main office and receivedinstructions to remove Paddock from the project. Nemcon-sky wrote down the instructions, dated and signed them,and then presented the instructions to Becket for hissignature on behalf of Paddock. According to Nemcon-sky's further testimony, about 3:30 or 4 p.m. he called theRespondents' office and read to Respondent Cahill theinstructionspertaining to Paddock's removal from theproject until the labor dispute between Paddock and theUnion had been resolved. Nemconsky also told Cahill thatthe information he had imparted during the conversationwould be confirmed in a telegram. In later testimonyNemconsky related that the promised telegram was sentout of Walter's office, but thereis noother evidence in therecord to substantiate either the dispatch or receipt of anytelegram.Between 4:30 and 5 p.m. on July 5, Paddock removed allof its employees and equipment from the project site, anddid not return to the site until the latter part of August?Judson K. Shaffer is employed by Walter as a generallabor foreman, and was employed at the Valley Viewproject on July 5. Richard Farr, a member of the OperatingEngineers, was working under Shaffer's supervision operat-ing a forklift. During the morning Farr requested Shaffer'sassistanceto clean the filter on the forklift. While Shafferwas lending his assistance, Respondent Schwartz andanother unidentified individual drove up. Schwartz askedShaffer, "Who the hell are you?" Farr replied, "He's thegenerallabor foreman from Murray Walter who's givingme some assistancewith the lift here." Schwartz respond-ed, "Mr. Farr, I've just dropped pickets off at the maingate. I told the backhoe operator to leave the job; 5 thereare pickets here. I want you to leave also." Fan then toldSchwartz that he had the lift down, and asked what heshould do with the parts. Schwartz answered, "Leave itback there, get off the job." Farr left the job, and was laterseen talkingto the pickets at the projectentrance.Respondent Schwartz testified to the conversation withFarr on July 5. Schwartz admitted asking Shaffer who thehell he was, and in explanation for the inquiry testified thatShaffer is not a member of the OperatingEngineers andnot entitled to perform repair work on equipment withintheRespondentUnion'sjurisdiction.According toSchwartz' further testimony, Shaffer muttered some replythat the machine was down, and Schwartz countered,"Well, I'm getting the hell out of here, there's picketsoutside."The pickets reappeared at the project site on the morningof July 6, again with a placard advertising the dispute withPaddock. Approximately 50 of Walter's employees werescheduled to work at the project on that day, but refused tocross the picket line. Nemconsky observed the picket lineabout 7:30 a.m. and shortly thereafter called RespondentCahill. Nemconsky repeated the statement he had read toCahill the day before concerning Paddock's removal fromthe project, and asked Cahill why the pickets were out.Cahill replied that the Union had not received the telegramWalter promised to send. The pickets were removed afterNemconsky's conversation with Cahill.B.Contentions of the PartiesIn support of the allegations of 8(b)(4)(B) violations, theGeneral Counsel contends that the facts of this case fallwithin the ambit of the evidentiary standards establishedby the Board for common situs picketing in theMoore DryDockcase.6More particularly, the General Counsel assertsthat the Respondents failed to comply withMoore DryDockby refusing to limit their picketing to those timeswhen Paddock was engaged in its normal businessactivities at the Valley View situs, thus displaying that anobjective of the picketing was to enmesh Walter and otherneutrals in a dispute in which they were not involved. Tosupport this contention the General Counsel relies on theevidence that the Valley View swimming pool, andapparently all pools constructed by Paddock, are erected inthree separate stages, with a definite hiatus betweenphases. From this posture theargumentis advanced thattheRespondents were aware of the hiatus between theseveral phases of the construction, that the Respondentshad access to the Valley View site and opportunity toobservewhen Paddock was on or off the job, and,accordingly are charged with the burden of ascertaining, asa condition to the lawful resumption of picketing, whetherPaddock was engaged in its normal activities on the site.Insofar as the General Counsel's argument pertains'to thepicketing of June 12 and July 5, I find reason to disagreewith his proposition.There is no evidence in the record that Respondents wereput on notice at any time between May 24 and July 5 thatPaddock was not working at the site, or any notice as toOn August 29, pursuantto a 10(j)petition, the United States District5The record reveals that an employee of subcontractor Ezra Stipp wasCourtgranted a temporary injunction,and insofar as the record reflects theoperating a backhoe on the site on July 5Respondents' picketing ofthe ValleyView project after that date has been6MooreDry Dock Co,92 NLRB 547limited to times when Paddock was on the site LOCAL 542, OPERATINGENGINEERS381when, if at all Paddock would resume work on the pool. Toattribute sufficient knowledge to the Respondents tosupport a finding of a violation for resumption of thepicketing, Iwould be required to infer from all thecircumstances that the Respondents received notice bysome indirect means, not only of the times Paddock wasactuallyabsent from the site, but knowledge of theintended dates of return. On the record before me, the factswill not support the inference.The swimming pool where Paddock's employees wereengaged is located below ground level, and inside the shellof a building. Although Paddock's trucks and equipmentwere parked outside the shell of the building, the site couldnot be seen from the pickets' station at the single entranceto the project, and was not readily observable from anyother vantage point to which the pickets had access. Inshort, the construction site where Paddock was engagedwas not easily surveilled except at close range.The General Counsel argues, nevertheless, that becauseof the bargaining agreement with Walter, the Respondentshad ready access to the whole project, and Schwartz inparticular had frequent opportunities to observe Paddock'soperation. Assunung these to be the facts, it isnecessary toconsider what Schwartz, or any other interested observerwould have been witnesses, and what presumptions theobserver would be entitled to draw.When Paddock departed from the site after the picketingon May 23-24, he removed all men and equipment, but leftbehind sand and reinforcing steel to be used in thesubsequent stages of the construction. The mere presenceof these materials would probably not, under Board andcourt precedent, establish Paddock's presence on the job tothe extent common situs picketing would be lawful, but thepresence of the materials, coupled with the unfinishednature of the construction, would certainly alert anyinterested observer to the probable return of Paddock tothe jobsite. In the circumstance of this case a finding thatthe Respondents knew, on any given day, that Paddock'semployees were absent from the common situs is insuffi-cient to support a finding that a resumption of thepicketing was a violation of Section 8(b)(4)(B). The findingisonly supportable upon additional proof that theRespondents had no reasonable grounds for the belief thatPaddock's return was imminent. Officials of both Walterand Paddock testified to the necessary hiatus between thethree phases of the pool construction, and both companiesknew the approximate date when Paddock would resumework. It would have been a simple matter to notify theRespondents that Paddock was off the common situs andnot expected to return until a stated date, but thecompanies chose instead to shift the burden to theRespondents, with the obvious anticipations that Local 542would choose to picket on some occasion when Paddockwas off the common situs. There must, of course, bereasonable grounds for the Respondents' belief of Pad-dock's presence on the common situs,7 but a union's rightto engage in lawful primary activity cannot be played like ayo-yo, and the evidentiary standards ofMoore Dry Dockcannot be construed to place an unconscionable burden onthe Respondents.There was, in fact, no picketing of the site between May24, and June 12, but the events of June 7 can only beconstrued as additional proof of the reasonableness of theRespondents' belief of Paddock's presence on the commonsituswhere the picketing was resumed on the latter date.On June 7, Walter put the Respondents on notice thatseparate gates would be posted, and the target date for thisaction wasJune 12. The notice could only serve to confirmwhat was already obvious to the Respondents-Paddock'swork on the site was incomplete and his employees wouldreturn. The action date set for the implementation of theseparate gates was given as June 12, and the Respondentscould readilypresume thiswas the date when Paddockwould return to the common situs. Picketing was resumedon June 12, but was discontinued after I day. Thepicketingdidnot resumeagainuntilJuly 5, whenPaddock's employees and equipment were on the commonsitus.During the course of the hearing in this proceeding, butnot in his brief, the General Counsel contended that theRespondents' conduct with respect to the separate gatesestablished by Walter on June 12, even though not allegedas a violation of the Act, should be consideredin assessingthe object of the picketing. The facts are that there is asingle entranceto the Valley View project, which consistsof a right-of-way approximately 40 feet wide leading off apublic street. The entrance is in the shape of a T, with thepublic street serving as the crossbar. The main constructionsiteat the Valley View project, and particularly theswimming pool, cannot be observed from the entrance, andobservation from other vantage points would requireaccess to private property.To create separate gates for the primary and the neutrals,Walter fixed a 4 by 4 post, wrapped with ribbon, in thecenter of the entrance way, approximately 20 feet backfrom the public street. Large signs were placed on eitherside at the extreme edge of the entrance, one marked forPaddock's use, and the other for Walter and other neutrals.The only testimony elicited concerning the picketing atthe so-called separate entrance to the site was from JobSuperintendent Nemconsky. He testified that on rune 12he saw the pickets walking on both the blacktop surface ofthe public street and across the access way where the signswere posted.He was unable to testify, for lack ofopportunity to observe, how frequently or for what lengthof time the pickets remained at the entrance reserved forneutrals.In view of the physical circumstances, I have seriousreservations that the separate entrances erected by Walteron June 12 would legally restrict the Respondents topicketingin a limited20-foot space set aside for Paddock,its suppliers and deliverymen. Assuming to the contrary,however, there is insufficient evidence that the Respon-dents picketed the gate reserved for neutrals to the extentnecessary to warrant a finding of an unlawful objective.The General Counsel, moreover, does not rely on thealleged conduct involving the reservedgate as a separate'Local 3,International Brotherhoodof ElectricalWorkers, AFL-CIO(AtlasReid,Inc,)170 NLRB 584. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation, but only as background evidence confirming theRespondents' secondary motive. The evidence relating tothe picketing at the reserved entrance is limited to June 12,and in view of the finding that there was no unlawfulconduct on the part of Respondents on that date, theevidenceand the General Counsel's contention arerejected.Accordingly, I find that the Respondents' picketing ofthe common situs at the Valley View project on June 12was lawful primary activity, unattended by any secondaryobjective.8 As to July 5, my finding is the same with respectto the picketing itself, modified only to the extent of myfinding on the oral inducement set forth below.As to the oral inducement alleged to have occurred onJuly 5, I find reason to credit the testimony of Shaffer andto reject Schwartz' version of the conversation. Schwartztestified that he entered the site after the pickets had beenposted, but was unable to recall whether he posted thepickets, or whether they were posted by Cahill. I accept hisinability to recall this aspect of the events, but I also findthat it colors the reliability of his testimony relating to therest of the incident. More crucial, Schwartz entered the sitethrough the picket, line, but his reason for doing so wasnever explained. He admitted that he stopped to talk to nopersons on the site other than Fan and Shaffer and left thesite immediately after the conversation. Upon this, and allof the relevant evidence, I find that Schwartz directed Farrto leave work because of the picket line, thus inducing andencouraging Fan to engage in a work stoppage. I also findthat by telling Farr that he had directed the backhoeoperator to leave the job, Schwartz compounded theinducement and encouragement.There remains for consideration the Respondents'continuation of the picketing on July 6. As related above,on the afternoon of July 5, Nemconsky called theRespondents to inform them that Paddock's work hadbeen suspended and Paddock would not return to theproject until its dispute with Respondent Local 542 hadbeen resolved.The Respondent contends that the evidence pertaining toWalter's notice to the Union about Paddock's removalfrom the job should be rejected on grounds of lack of proofthat the Union received the notice. To this extentNemconsky testified on direct that he called the union halland talked to Respondent Cahill. On cross-examinationNemconsky stated that he did call the union hall, but couldnot testify positively that he talked to Cahill. Cahill did nottestify in this proceeding, and I accept Nemconsky'stestimony that he called the union hall and read themessage.The finding is the more appropriate in the face ofNemconsky's uncontradicted testimony that on July 6,when he questioned Cahill about the continuation of thepicketing, Cahill complained that the telegram promised byNemconsky had not been received. If Cahill did notreceive the notice directly from Nemconsky, he received itindirectly from some other source. It is true that evidence is8 In arrivingat this finding, I reject the General Counsel's reliance onCascade Employers Association,180 NLRB 241,Farmers and MerchantsBank ofMenomoneeFalls,196 NLRB 487,Atlas Ret4 Inc., supra,and othercitedcases In those casesthe union picketingat a common situs was underspecificnotice ofthe absence of the primaryfrom the site,or, unlike here,the factualcircumstanceswere such that the Union could notentertam alacking that the Respondents received the telegrampromised by Nemconsky. Even so, the notice receivedfrom Nemconsky on July 5 was sufficient to place theRespondents on notice that Paddock had been removedfrom the jobsite, would not return until the dispute wasresolved, and to require the Respondents to make somereasonableinquiry about Paddock'scontinuing presenceon the common situs before resuming the picketing on July6.By failing to make a reasonable inquiry after notice ofPaddock's removal, the Respondents failed to limit theirpicketing to times Paddock was engaged in its normalbusiness at the situs,9 and thereby violated Section8(b)(4)(i) and (ii)(B) of the Act.Ihave found above that the Respondents violatedSection 8(b)(4)(i)(B) of the Act by Schwartz' conductinducing and encouraging an employee of a neutralemployer,MurrayWalter, Inc., to cease work on theValley View project. I have also found that the Respon-dents violated Section 8(b)(4)(i) and (ii)(B) by picketing theValley View project on July 6, when the primary employer,Paddock Pool Builders, Inc., was absent from the commonsitus and the Respondents had no reasonable expectationthat Paddock would return. The conduct is sufficient towarrant the finding that an object of the Respondents'picketing of the common situs at the Valley View projectwas that prohibited by Section 8(b)(4) (B) of the Act, and acease and desist order is required.ioIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe conduct of the Respondents set forth in section III,above, occurring in connection with the operations ofPaddock, Walter and other persons engaged on the ValleyView project as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states, and tend to lead to,and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices within the meaning of Section8(b)(4)(i)and (ii)(B) of the National Labor Relations Act,as amended, I shall recommend that the Respondents beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Upon the foregoing findings of fact and conclusions, andthe entire record in this case, I hereby make the following:CONCLUSIONS OF LAW1.PaddockPool Builders,Inc., is, and has been at alltimes materialto this proceeding an employerengaged inreasonable belief that the primary was present on the common situs.9Cascade EmployersAssociation, Inc., supra,andMooreDry Dock Co,supra.10SeeBtsantzElectricCo, Inc,192NLRB283, 287,but compareIBEW, Local 441 (Suburban Development Co),158 NLRB 549 LOCAL 542, OPERATING ENGINEERScommerce within the meaning of Section 2(6) and (7) ofthe Act.2.MurrayWalter, Inc.,A.G. Smith ConstructionServices,CulpBros.,Inc.,Boly's IronWorks, andAnthracite Plate Glass Co., are employers engaged incommerce, or in an industry affecting commerce within themeaning ofSection 8(b)(4)(B) of the Act.3.The Respondent, Local 542, International Union ofOperating Engineers (AFL-CIO), is a labor organizationwithin the meaning of Sections 2(5) and 8(b) of the Act.4.Robert Cahill and Ralph Schwartz are agents ofRespondent Local 542 within the meaning of Section 2(13)and 8(b) of the Act.5.By the acts and conduct set forth in section III,above, the Respondents have engaged in unfair laborpracticeswithin the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER"The Respondent, Local 542, International Union ofOperating Engineers (AFL-CIO), its agents Robert Cahilland Ralph Schwartz, and its officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging anyindividual employed by Murray Walter, Inc., or any otherperson engaged in commerce or an industry affectingcommercewith whom it has no primary labor dispute, toengage ina strike or a refusal in the course of their11In the eventno exceptionsare filedas provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Sec102 48 of the Rules and Regulations, be adopted by theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemedwaived for all purposes383employment to use, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or toperform any services, where an object thereof is to force orrequireMurray Walter, Inc., or any other person engagedin commerce or in an industry affecting commerce, tocease doing business with Paddock Pool Builders, Inc.,under circumstances prohibited by Section 8(b)(4)(B) ofthe Act.(b) Threatening, coercing, or restraining Murray Walter,Inc., or any other person engaged in commerce or in anindustry affecting commerce with whom it has no primarylabor dispute, for the object described in the precedingparagraph under circumstances prohibited by Section8(b)(4)(B) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at the business office and meeting hall ofRespondent Local 542 copies of the attached noticemarked "Appendix." 12 Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by the Respondent Local 542's repre-sentative, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its members are customarilyposted. Reasonable steps shall be taken by the Respon-dents to ensure that said notices are not altered,defaced,or covered by any other material.(b) Sign and furnish to the Regional Director for Region4, sufficient signed copies of said notice for posting byPaddock Pool Builders, Inc., and Murray Walter, Inc., ifwilling, at places where notices to their employees arecustomarily posted.(c)Notify the Regional Director for Region 4, in writing,within 20 days of the receipt of this Order, what steps havebeen taken by the Respondents to comply herewith.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "